AO 106 (Rev. 04/10) Application for a Search Warrant



                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Western District
                                                       __________ Districtofof
                                                                             Missouri
                                                                               __________

              In the Matter of the Search of                             )
         (Briefly describe the property to be searched                   )
          or identify the person by name and address)                    )          Case No. 19-SW-00077-JTM
 Cellular telephone, computers/CPU's, and electronic media               )
currently located in the USSS evidence vault located at 1200             )
     Grand Avenue, Suite 1150, Kansas City, Missouri                     )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A (incorporated by reference).

located in the               Western              District of                Missouri              , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B (incorporated by reference).

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔
               ’ evidence of a crime;
               ✔
               ’ contraband, fruits of crime, or other items illegally possessed;
                 ✔
                 ’ property designed for use, intended for use, or used in committing a crime;
                 ’ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                           Offense Description
        18 U.S.C. 471                              Manufacturing Counterfeit Obligations or Securities
        18 U.S.C. 472                              Uttering Counterfeit Obligations or Securities


          The application is based on these facts:
        See Affidavit.

           ’ Continued on the attached sheet.
           ’ Delayed notice of        days (give exact ending date if more than 30 days:                                   ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                  Applicant’s signature

                                                                                Virgil D. Reichle, Jr., Special Agent, U.S. Secret Service
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.

Date:             03/07/2019
                                                                                                    Judge’s signature

City and state: Kansas City, Missouri                                               John T. Maughmer, U.S. Magistrate Court Judge
                                                                                                  Printed name and title
                       Case 4:19-sw-00077-JTM Document 1 Filed 03/07/19 Page 1 of 1
